Citation Nr: 1004510	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-27 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether the appellant qualifies as a surviving spouse for 
the purposes of basic eligibility to Dependency and 
Indemnity Compensation (DIC), death pension, and accrued 
benefits.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971, and died in May 2004.  The appellant claims benefits 
as his surviving spouse.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the Veteran at the time of the Veteran's death; and (1) who 
lived with the Veteran continuously from the date of 
marriage to the date of the Veteran's death except where 
there was a separation which was due to the misconduct of, 
or procured by, the Veteran without fault of the spouse; and 
(2) has not remarried or has not since the death of the 
Veteran lived with another person of the opposite sex and 
held himself/herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 
(2009).  

The appellant contends that she is entitled to DIC, death 
pension, and accrued benefits as the Veteran's surviving 
spouse.  The marriage certificate of the appellant and the 
Veteran indicate that they were married in February 1983 in 
Madison County, Alabama.  The Veteran's death certificate 
indicates that he died in May 2004.

The Board notes that in a claim dated in April 2003 the 
Veteran indicated that he was divorced.  In the death 
certificate, completed with information supplied by the 
Veteran's sister, he was reported to be divorced.  Careful 
review of the claims folder does not reveal any divorce 
decree regarding the Veteran and the appellant.  The 
appellant reports that she and the Veteran were not divorced 
and that their marriage status had been an ongoing family 
dispute since the day they were married.  The Board finds 
that case must be remanded for attempts to be made to 
clarify whether the Veteran and the appellant were divorced.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate court in the 
county of the deceased Veteran's former 
residence and request any records 
regarding a divorce of the Veteran and 
the appellant.  Document in the claims 
folder all attempts to obtain this 
information.

2.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence 
of the action taken in the preceding 
paragraph, the appellant's claim should 
be readjudicated based on the entirety 
of the evidence.  If the claim remains 
denied, the appellant should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


